UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* GREENWAY MEDICAL TECHNOLOGIES, INC. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 39679B 10 3 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 39679B 10 3 1 NAMES OF REPORTING PERSONS: Investor AB 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Sweden NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER: 7,031,440* 6 SHARED VOTING POWER: 0* 7 SOLE DISPOSITIVE POWER: 7,031,440* 8 SHARED DISPOSITIVE POWER: 0* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,031,440* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [ ] N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 23.8%* 12 TYPE OF REPORTING PERSON HC *As of December 31, 2012, Investor Growth Capital Limited, a Cayman Island company, and Investor Group, L.P., a Guernsey limited partnership (collectively, the “Funds”), respectively hold 4,922,009 shares and 2,109,431 shares, par value $0.0001 per share (the “Common Shares”), of Greenway Medical Technologies, Inc., a corporation organized under the laws of Delaware (the “Company”).Investor AB, a limited liability company incorporated under the laws of Sweden (the “Reporting Person”), through one or more intermediate entities, (i) wholly owns Investor Growth Capital Limited and (ii) is the ultimate general partner of Investor Group, L.P.As a result of the foregoing, the Reporting Person possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Funds, and for purposes of Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), as of December 31, 2012 the Reporting Person is deemed to beneficially own 23.8% of the Company’s issued and outstanding Common Shares.The percentage used herein is calculated based on the 29,564,394 Common Shares issued and outstanding as of November 5, 2012, as reported by the Company in its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012.In addition to the Common Shares held by the Funds and deemed beneficially owned by the Reporting Person, a senior executive employed by an affiliate of the Reporting Person and a member of the Board of Directors of the Company (the “Senior Executive Employee”) holds options to acquire 22,300 Common Shares.Pursuant to Rule 13d-4 under the Act, the Reporting Person disclaims the beneficial ownership of any Common Shares held by the Senior Executive Employee. -2- Item 1(a). Name of Issuer:GREENWAY MEDICAL TECHNOLOGIES, INC. Item 1(b). Address of Issuer’s Principal Executive Offices: 121 Greenway Boulevard Carrollton, GA 30117 Item 2(a). Name of Person Filing:Investor AB Item 2(b). Address of Principal Business Office or if none, Residence: The address of the principal business office of the Reporting Person is Arsenalsgatan 8C, S-103, 32 Stockholm, Sweden. Item 2(c). Citizenship: The Reporting Person is a limited liability company incorporated under the laws of Sweden. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share Item 2(e). CUSIP Number:39679B 10 3 Item 3. Not Applicable Item 4.
